             Case: 1:20-cv-00931-PAG Doc #: 1-1 Filed: 04/30/20 1 of 5. PageID #:Exhibit
                                                                                  8      A




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               March 26,2020 14:05


                                            By: F BENJAMIN RISK 0022703

                                                Confirmation Nbr. 1976316



  PATRICIA HILDRETH                                                         CV 20 931443

           vs.
                                                                  Judge: NANCY MARGARET RUSSO
  KICHLER LIGHTING LLC




                                                     Pages Filed: 4




Electronically Filed 03/26/2020 14:05 / / CV 20 931443 / Confirmation Nbr. 1976316 / CLAJB
             Case: 1:20-cv-00931-PAG Doc #: 1-1 Filed: 04/30/20 2 of 5. PageID #: 9




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

     PATRICIA HILDRETH                                   )        CASE NO
     10114 CHAPMAN AVE.                                  )
     CLEVELAND, OHIO 44111                               )        JUDGE
                                                         )
                               PLAINTIFF                 )        COMPLAINT
                                                         )        (Jury Demand Endorsed Hereon)
              V,                                         )
                                                         )
     KICHLER LIGHTING LLC                                )
     C/O CT CORPORATION                                  )
     SYSTEMS                                             )
     4400 EASTON COMMONS WAY                             )
     SUITE 125                                           )
     COLUMBUS, OH 43219                                  )
                                                         )
                               DEFENDANT                 )

              Now comes Plaintiff Patricia Hidreth pursuant to Civ. R. 8 asserts the following her claims

     against Kichler Lighting (herein after Defendants or Kichler) and would show the Court as follows:

                                                 I.      PARTIES

              1. Plaintiff Patricia Hildreth is an individual residing in Cleveland, Cuyahoga County,

     Ohio and at all times herein was an employee of Defendant as defined by the § 101(2) of the Family

     and Medical Leave Act, 29 U.S.C. §2611(2) et seq. Plaintiff was hired by Defendant on or about

     May 7, 2017 as an assembler.

              2. Defendant is a Delaware foreign limited liability company authorized to do in the State

     of Ohio and at all times relevant hereto operated a manufacturing and assembly plant in Cleveland,

     Ohio. During the time period relevant for Plaintiff’s claims, Defendant was an employer as defined

     by § 101(4) of the FMLA, 29 U.S.C. §2611(4) in that it employed in excess of fifty (50) employees

     within a seventy-five (75) mile radius of the Maple Hts. facility. Defendant’s statutory agent for


Electronically Filed 03/26/2020 14:05 / / CV 20 931443 / Confirmation Nbr. 1976316 / CLAJB
            Case: 1:20-cv-00931-PAG Doc #: 1-1 Filed: 04/30/20 3 of 5. PageID #: 10



     service of process is CT Corporation Systems whose address is 4400 Easton Commons Way., Suite

     125, Columbus, Ohio 43219.

              3. This court has subject matter jurisdiction over Plaintiffs claims pursuant to Section

     107(a)(2) of the FMLA, 29 U.S.C. §2617(a)(2).

                                                 II.     VENUE

              4. Venue of this matter is proper in Cuyahoga County since the events that give rise to

     Plaintiffs claims occurred in Cuyahoga County, Ohio where Defendant maintains a food

     distribution facility.

                                                 III.    FACTUAL BACKGROUND

              5. Plaintiff was hired as an assembler and continued in the position until she was promoted

     to a position in Kichler’s warehouse.

              6.   She performed her assignments in a satisfactory to excellent manner at all times.

              7. Plaintiff has been employed and has worked in excess of 1250 hours over the rolling

     12-month period since her hiring and became eligible for FLMA benefits in May 2018 on the

     anniversary of her employment.

              8. In November 2018 Plaintiff was promoted to a position in the warehouse and received

     a raise on her hourly rate.

              9. In November 2018 Plaintiff developed arthritis and requested intermittent FMLA leave

     for a recurring basis of two day per month for treatment.

              10. Kichler approved this FMLA request.

              11. Plaintiff used her intermittent leave from November 2018 to September 2019.

              12. During this period Plaintiff used approximately twenty-two (22) days of FMLA leave.

              13. She still had approximately thirty-eight (38) of FMLA leave available at the time of



Electronically Filed 03/26/2020 14:05 / / CV 20 931443 / Confirmation Nbr. 1976316 / CLAJB
             Case: 1:20-cv-00931-PAG Doc #: 1-1 Filed: 04/30/20 4 of 5. PageID #: 11



     her termination on September 27, 2019.

              14. In mid-September Plaintiff developed walking pneumonia which was diagnosed on

     September 18, 2019.

              15. In accordance with Kichler procedure Plaintiff notified her employer of the need for

     FMLA leave to recover from this qualifying illness and emailed a request for FMLA leave on or

     about September 21, 2019.

              16. Prior to emailing her request for leave, Plaintiff placed several phone calls to Bill

     Franklin, her supervisor.

              17. When she finally spoke to Franklin, he told her she would receive attendance points if

     she was absent. Plaintiff informed Franklin that she still had FMLA leave available and that her

     illness qualified for FMLA leave.

              18. Defendant terminated Plaintiff on September 27, 2019 on the basis that she had

     exceeded the allowable absence limit despite having FMLA leave available for her use as of that

     date.

                                                 IV.     FMLA VIOLATIONS

              19. The foregoing conduct in terminating Plaintiffs employment for pretextual reasons

     when she had properly requested FMLA leave constitutes interference with Plaintiffs FMLA

     rights in violation of 29 U.S.C. §2615(a)(l).

              20. In addition, Defendant’s conduct as set forth above constitutes discrimination against

     Plaintiff for interference with the exercise of her rights in violation of 29 U.S.C. §2615(a)(2).

              21. As a result of the foregoing conduct, Plaintiff is entitled to recover her lost wages and




Electronically Filed 03/26/2020 14:05 / / CV 20 931443 / Confirmation Nbr. 1976316 / CLAJB
            Case: 1:20-cv-00931-PAG Doc #: 1-1 Filed: 04/30/20 5 of 5. PageID #: 12



     other benefits lost as a result of the termination of her employment as provided for in 29 U.S.C.

     §2617(a)(l)(A)(i)(I), interest to be calculated at the prevailing rate and an amount of liquidated

     damages equal to her lost wages and benefits pursuant to 29U.S.C. §2617(a)(l)(A)(iii).

              22. Plaintiff is also entitled to recover her reasonable and necessary attorney fees and the

     costs of this action pursuant to 29. U.S.C. §2617(a)(3).

              WHEREFORE for the foregoing reasons, Plaintiff requests judgment as follows:

                               A. That Plaintiff be reinstated to her prior position
                                  In the warehouse with Defendant;

                               B. That Plaintiff be awarded her lost wages and benefits
                                  in an amount to be determined as trial;

                               C. That Plaintiff be awarded liquidated damages in an
                                  amount equal to twice her economic losses;

                               D. That Plaintiff be awarded her reasonable and necessary
                                  attorney’s fees and the costs of this action; and

                               E. That Plaintiff be awarded such other and further
                                  relief as may be deemed just and equitable.

                                                                  Respectfully Submitted,

                                                                  /s/F. Benjamin Riek III
                                                                  F.Benjamin Riek III (0022703)
                                                                  Law Offices of F. Benjamin Riek III
                                                                  755 White Pond Dr., Suite 403
                                                                  Akron, Ohio 443220
                                                                  (330) 864-8604
                                                                  Fax (330) 864-7517
                                                                  Email: fbeniaminr@msn.com

                                                                  Counsel for Plaintiff

                                                   JURY DEMAND

              Pursuant to Civ. R. 38, Plaintiff requests a trial by jury on all issues so triable.

                                                                  /s/F. Beniamin RiekIII




Electronically Filed 03/26/2020 14:05 / / CV 20 931443 / Confirmation Nbr. 1976316 / CLAJB
